 TAUNTON SUPPLY CORP.221'Taunton Supply Corp.and Pierce Hardware d/b/a TauntonSupply Corp.andAmalgamated Meat Cutters and ButcherWorkmen of North America,AFL-CIO,Local#2,Petitioner.Case No. 1-RC-6773.May 23, 1962DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Arnold M. Marrow, hearingofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of theAct.2.The labor organization involved claims to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the employer within the meaning of Section9(c) (1) and Section 2(6) and (7) of the Act.4.The Employer is engaged in the sale of hardware and sportinggoods at its two stores in Taunton, Massachusetts. Its sales transac-tions are both wholesale and retail.The record shows that the totalstaff for the 2 stores is 44, 3 of whom are outside salesmen. The Peti-tioner seeks an all-employee unit including truckdrivers, but excludingoffice clerical employees, outside salesmen, assistant managers, andsupervisors.The Employer urges an all-employee unit. The partiesconcede the appropriateness of a unit covering employees at bothstores, and the inclusion of truckdrivers, as to whom there was notestimony.O fflce clerical employees :There are six clerical employees at onestore and four at the other. Their work includes computing discounts,keeping books, preparing the payroll, making out bills, and handlingcorrespondence.None does secretarial work.Some give quotationsover the telephone but they do not wait on customers. Their workingareas are close to the selling areas, one being separated by a counterand the other by a flight of four or five steps. They have considerablecontact with the sales clerks.The Petitioner contends that these clerical employees are office cleri-cals and should be excluded underInterstate Supply Company,117NLRB 1062, where the Board held it would not include office clericalemployees in the same unit with shipping, receiving, and warehouseemployees at a typical wholesale operation if any party objected andto their inclusion.We find no merit in this contention inasmuch as therecord shows that the business as conducted here is essentially retail in137 NLRB No. 22. 222DECISIONS OF NATIONAL LABOR RELATIONS BOARDcharacter, being fundamentally an over-the-counter operation, andthat these office clerical employees work in adjoining areas and havea close community of interest with the sales personnel who are re-quested by the Petitioner.'Accordingly, we shall include these officeclerical employees in the unit.'Outside salesmen:The Petitioner would also exclude the three out-side salesmen who spend the greater portion of their time away fromthe stores servicing outside accounts.They report at the stores inthe morning and are on the floor selling on Friday evenings and Satur-day mornings.Consistent. with our usual rule concerning outsidesalesmen, we find that these employees lack sufficient community ofinterest with the employees in the unit to include them.'Accordingly,we exclude them from the unit 4David Lipinsk, :The Petitioner would also exclude this employeebecause he is the brother of Jack Lipinsky, principal owner of theEmployer, is paid at a higher rate than other employees for undis-closed duties, and lacks a community of interest with them.As therecord shows that he enjoys special status by reason of his relationshipto the proprietor, we shall exclude him from the unit.Supervisors :The Employer contends that Jack Lipinsky, whospends 1 or 2 days a week "between" the stores, is the sole supervisorof all employees. It emphasizes the fact that there is a direct tele-phone line between the stores and Lipinsky's office at another locationso that he is readily available for instructions.However, it appearsfrom the record that the "managers" at each store, both of whom testi-fied, have the responsibility of seeing that the employees do their jobsand that the stores function properly. In the circumstances we findthat these managers responsibly direct the work of the store employees,and are therefore supervisors within the meaning of the Act.Weexclude them from the unit. The record also contains testimony con-cerning Aurora, an "assistant manager" at one of the stores, but isinsufficient to determine his supervisory status.Accordingly we shallpermit him to vote subject to challenge.Part-time employees :There is a schoolgirl who has done clericalwork on Friday afternoons and Saturdays for a year or two, and BobFaria, a student who has worked for 5 or 6 years during summer vaca-tions and on Friday nights and Saturdays.We find that these twoemployees are regular part-time employees and shall include them inthe unit.In addition there is a retired employee who has been working onlysufficient hours to earn the $1,200 permitted while drawing social1Member Brown would include these employees in the unit regardless of their occupa-tional title because of their community of interest with the other employees2 SeeJ. J. Moreau&Son, Inc,107 NLRB 999, 1001;compareLong-Lewis HardwareCompany,134 NLRB 1554.3Member Rodgers would include the outside salesmen in the unit.4SeeDependable Parts, Inc.,112 NLRB 581, 583. ALLEN, LANE & SCOTT, ETC.223security benefits, but who, according to the Employer, may forgo hissocial security benefits and accept full-time employment. If at thetime of the election he is still working on the basis of earning nomore than the maximum permitted in connection with his socialsecurity benefits, he shall be considered as excluded from the unit.'If he is working regularly, either full or part time and without regardto the above maximum, he shall be included.We find that a unit of the following employees is appropriate forpurposes of collective bargaining within the meaning of Section 9(b)of the Act :All employees of the Employer at its two hardware stores on MainStreet,Taunton, Massachusetts, including office clerical employees,truckdrivers, and regular part-time employees, but excluding outsidesalesmen, retired employees working only the maximum permittedunder social security, managers, and supervisors as defined in the Act.[Text of Direction of Election omitted from publication.]CHAIRMAN MCCULLOCH took no part in the consideration of theabove Decision and Direction of Election.5 SeeHoosierDesk Company,65 NLRB 785, 787.Allen, Lane & Scott;Casey & Andrews;Cuneo Eastern Press,Inc.; Edward Stern&Co., Inc. and Lithographic Service Com-pany, Inc.; 1 Edward Stern&Co., Inc.andLocal 14, Amalga-mated Lithographers of America,AFL-CIO,Petitioner.CasesNos. 4-RC-41522 and 4-RC-4&3.May °23, 1962DECISION AND DIRECTION OF ELECTIONSUpon the petitions duly filed under Section 9(c) of the NationalLabor Relations Act, a consolidated hearing was held before ChesterS.Montgomery, hearing officer.The hearing officer's rulings madeat the hearing are free from prejudicial error and are hereby affirmed.On April 5,1962, the Board heard oral argument.Upon the entire record in these cases, the briefs of the parties, andthe oral argument, the Board finds :1.The Employers are engaged in commerce within the meaningof the Act.2.The labor organizations involved claim to represent certainemployees of the Employers.'1The Employer's name appears as amendedat the hearing.2 International PrintingPressmenand Assistants Union of North America, AFL-CIO,and Its Locals4 and 11,InternationalPhoto Engravers Union, AFL-CIO, Local 7, and137 NLRB No. 33.